824 F.2d 836
Kenneth W. HARDWICK, Petitioner-Appellant,v.Richard L. DUGGER, Respondent-Appellee.
No. 87-5617.
United States Court of Appeals,Eleventh Circuit.
July 22, 1987.

Larry Helm Spalding, Capital Collateral Representative, Mark Evan Olive, Chief Asst. Capital Collateral Representative, Tallahassee, Fla., for petitioner-appellant.
Robert A. Butterworth, Atty. Gen. of Fla., Dept. of Legal Affairs, Charles Corces, Jr., Asst. Atty. Gen., Tampa, Fla., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Florida;  Norman C. Roettger, Jr., Judge.
Before TJOFLAT, VANCE and CLARK, Circuit Judges.


1
Prior report:  Fla., 461 So. 2d 79.

BY THE COURT:

2
Certificate of Probable Cause having been granted by the district court, the motion of petitioner, Kenneth Wayne Hardwick, for Stay of Execution is GRANTED.  The execution of the said petitioner is ORDERED STAYED pending the prosecution of his appeal to this court.